                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 14-33-BLG-SPW-TJC

                   Plaintiff,
                                                ORDER VACATING
vs.                                             DETENTION HEARING

MARQUIS DELAFEVETTE DAVIS

                   Defendant.


      Defendant has filed a motion to vacate the detention hearing. (Doc. 57.)

Accordingly, IT IS HEREBY ORDERED that the detention hearing currently set

for March 17, 2020 at 2:00 p.m. is VACATED.

      DATED this 16th day of March, 2020.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
